SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

638
KA 14-00782
PRESENT: PERADOTTO, J.P., CARNI, CURRAN, TROUTMAN, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

NICOLAS WEATHINGTON, DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (BARBARA J. DAVIES OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAEL J. FLAHERTY, JR., ACTING DISTRICT ATTORNEY, BUFFALO (NICHOLAS
T. TEXIDO OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Erie County Court (Sheila A.
DiTullio, J.), rendered January 10, 2013. The judgment convicted
defendant, upon his plea of guilty, of robbery in the second degree
and burglary in the second degree.

     It is hereby ORDERED that said appeal from the judgment insofar
as it imposed sentence is unanimously dismissed and the judgment is
affirmed.

     Same memorandum as in People v Weathington ([appeal No. 2] ___
AD3d ___ [July 8, 2016]).




Entered:    July 8, 2016                           Frances E. Cafarell
                                                   Clerk of the Court